DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
Applicant’s arguments, see pages 7-11, with respect to the 35 USC § 101 rejection of claims 1-3, 5-17, and 19 have been fully considered and are persuasive.  Therefore the 35 USC § 101 rejection of claims 1-3, 5-17, and 19 has been withdrawn. 
Applicant’s arguments, see pages 11-13, with respect to the 35 USC § 103 rejection of claims 1-3, 5-17, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because numeral styled labels are insufficient in labeling the rectangular elements 112, 112-1 and 112-2 of Fig. 1.  MPEP 608.02(b)(II), under “Drawings Objected To”, states that “unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region” recited in claims 7 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claims 1 and 10 recite “wherein the graph comprises a first axis representing the axial component, a second axis representing the transverse component, and an origin of the velocity vector is located at a position along the first axis and the second axis representing a zero value for the axial component and the transverse component, respectively.” However, claims 1 and 10 claim a graph with an axial component versus a lateral component.  The transverse component and the lateral component appear to be synonymous in Para [0051] of the current application “the axial component of the velocity vector (y axis) versus the transverse or lateral component of the velocity vector (x axis)”, therefore claims 1 and 10 should be read as “wherein the graph comprises a first axis representing the axial component, a second axis representing the lateral component, and an origin of the velocity vector is located at a position along the first axis and the second axis representing a zero value for the axial component and the lateral component, respectively.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 8-11, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US20110196237) and further in view of Evans et al. NPL 2011 (“Ultrasonic colour Doppler imaging”).
Regarding Claim 1, Pelissier discloses a method for displaying ultrasound imaging data (Para [0019] – “An aspect of the invention provides a method for displaying blood flow information concerning blood in a vessel”), the method comprising:
generating with at least one processor an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure (Fig. 8 reproduced below shows an ultrasound image of a blood vessel, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”, Para [0168] – “Controller 142 is configured to process the ultrasound data to generate vector Doppler information and B-mode images”, the controller is interpreted as the processor);

    PNG
    media_image1.png
    521
    693
    media_image1.png
    Greyscale

generating with the at least one processor, from the ultrasound data, vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid (Fig. 8 (83), Para [0058] – “The true velocity vector of the blood flow in the sample volume (magnitude (VT) and angle (AT)) may then be reconstructed from the vector sum of the perpendicular [lateral] velocity vector V⊥ and axial velocity vector V∥ by straightforward trigonometric operations”, Para [0168] – “Controller 142 is configured to process the ultrasound data to generate vector Doppler information and B-mode images”, the controller is interpreted as the processor);
displaying, on a user interface, a graphical representation of the vector field data overlaid on the image (Fig. 8 (83), Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”);
receiving, via the user interface, an indication of one or more user-selected points within the image ([0066] – “a controller may be configured to generate vector Doppler information for a location in the body of patient that is specified by a user-positionable cursor overlaid on a B-mode image”, [0073] – “In embodiments, users can move cursors 46 using user input devices, such as computer mice, trackballs, paired knobs, keypads, touchscreens, or the like”);
extracting, with the at least on processor, spatiotemporal information from the vector field data at one or more user-selected points within the image (Fig. 8 (84) and (86), Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0168] – “Controller 142 processes ultrasound data provided by ultrasound transducer 144. Controller 142 is configured to process the ultrasound data to generate vector Doppler information and B-mode images”, therefore the controller is interpreted as the processor); and
concurrently displaying the spatiotemporal information at the one or more user-selected points with the image including the graphical representation of the vector field data (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow (Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”),
wherein the displaying the spatiotemporal information includes displaying a visual representation of a direction of the fluid flow at the one or more user-selected points (Fig. 8 (83), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the visual representation of the direction of the fluid flow comprises (Fig. 8 (83))
As cited above Pelissier discloses the one or more user-selected points conversely Pelissier does not teach a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points, wherein the graph comprises a first axis representing the axial component, a second axis representing the transverse component, and an origin of the velocity vector is located at a position along the first axis and the second axis representing a zero value for the axial component and the transverse component, respectively.
However, Evans et al. hereinafter Evans discloses a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points (Figures 7, 9, and 10 show ultrasound images with velocity vectors and a color overlay therefore the color legend of figure 8 reproduced below would be displayed to indicate the meaning of each color, as seen in Figure 8 the color legend contains a vector from a selected position and the vector is placed at the center [origin] of the legend to form a graph as shown in Figure 8 reproduced below this allows one to more precisely see the axial velocity value, the transverse velocity value, and the direction of the vector), wherein the graph comprises a first axis representing the axial component, a second axis representing the transverse component, and an origin of the velocity vector is located at a position along the first axis and the second axis representing a zero value for the axial component and the transverse component, respectively (As shown below in Figure 8 the color legend with the vector can be interpreted as a graph which comprises a first axis for the axial component, a second axis for the transverse component and the origin of the vector is located at the zero value for the axial component and the transverse component).

    PNG
    media_image2.png
    354
    664
    media_image2.png
    Greyscale

Pelissier and Evans are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Pelissier to incorporate the angle direction map of Evans to achieve the same results. One would have motivation to combine because it allows one to see the true direction and the magnitude in two directions of the blood flow to more easily make a diagnosis or view outcomes of a procedure.
Regarding Claim 2, Pelissier and Evans disclose all the elements of the claimed invention as cited in claim 1.
Pelissier further discloses wherein the displaying the spatiotemporal information includes displaying a graph of the at least one of the magnitude and the angle of the fluid flow at the one or more user-selected points as a function of time (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”).
Regarding Claim 3, Pelissier and Evans disclose all the elements of the claimed invention as cited in claim 1.
Pelissier further discloses wherein the visual representation is configured to dynamically update to reflect temporal changes in the direction of the fluid flow (Para [0078] – “In some embodiments, time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived”).
Regarding Claim 5, Pelissier and Evans disclose all the elements of the claimed invention as cited in claim 1.
Pelissier further discloses wherein the displaying the spatiotemporal information includes displaying information for the magnitude and the angle of the fluid flow (Fig. 8 (84), (86), Para[0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”), and wherein the displayed information and for the magnitude and the angle of the fluid flow are synchronously updated in real-time responsive to the signals received from a region of interest (ROI) in a subject (Para [0115] – “In some embodiments, marker 83 represents the real-time current true velocity vector and plots 84 and 86 are scrolling graphs”, Para [0127] – “For instance, where cursor 96 corresponds to sample volumes in the vicinity of an arterial stenosis, the stenosis may cause local blood flow turbulence during the systolic phase”, therefore the signals are received from a region of interest).
Regarding Claim 8, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 1.
Pelissier further discloses further comprising estimating elevational velocity components of the fluid to obtain three dimensional (3D) vector field data for a volumetric region of interest (ROI) (Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”).
Regarding Claim 9, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claims 1 and 8.
Pelissier further discloses wherein the concurrently displaying the spatiotemporal information at the one or more user-selected points with the image includes displaying 3D image of the volumetric ROI overlaid with the 3D vector field data (Para [0150] – “In embodiments that provide three-dimensional imaging, the cross-section of a vessel may be determined from images and the determined cross-section used to calculate volumetric and/or mass blood flow.”, therefore three dimensional imaging may be used, Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”, Para [0255] – [0259] – “As will be apparent to those skilled in the art in the light of the foregoing disclosure, many alterations and modifications are possible in the practice of this invention without departing from the spirit or scope thereof. For example:  Embodiments described in two-dimensional terms may be extended to apply to three-dimensional vector Doppler data.”, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82.”).
Regarding Claim 10, Pelissier discloses a system for visualization and quantification of ultrasound imaging data (Para [0021] – “A further aspect of the invention provides vector Doppler ultrasound system for displaying blood velocity information for blood inside a body”), the system comprising:
a display unit (Para [0042] – “System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”);
an input device configured to receive an input ([0073] – “In embodiments, users can move cursors 46 using user input devices”);
a processor communicatively coupled to the display unit and to an ultrasound imaging apparatus (Para [0042] – “System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”) for generating an image from ultrasound data representative of a bodily structure and fluid flowing within the bodily structure (Fig. 8 shows an ultrasound image of a blood vessel, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”), wherein the processor is configured to:
generate vector field data corresponding to the fluid flow, wherein the vector field data comprises axial and lateral velocity components of the fluid (Fig. 8 (83), Para [0058] – “The true velocity vector of the blood flow in the sample volume (magnitude (VT) and angle (AT)) may then be reconstructed from the vector sum of the perpendicular velocity vector V⊥ and axial velocity vector V∥ by straightforward trigonometric operations”);
extract spatiotemporal information from the vector field data at one or more user-selected points within the image (Fig. 8 (84) and (86), Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the one or more user-selected points are indicated by the input received by the input device ([0066] – “a controller may be configured to generate vector Doppler information for a location in the body of patient that is specified by a user-positionable cursor overlaid on a B-mode image”, [0073] – “In embodiments, users can move cursors 46 using user input devices, such as computer mice, trackballs, paired knobs, keypads, touchscreens, or the like”); and
cause the display unit to concurrently display the spatiotemporal information at the one or more user-selected points with the image including a graphical representation of the vector field data overlaid on the image (Fig. 8 (83) (84) and (86), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”), wherein the spatiotemporal information includes at least one of a magnitude and an angle of the fluid flow (Para [0115] – “The bottom portion of display 80 includes a graph 84 of velocity angle (ordinate) over time (abscissa) and a graph 86 of velocity magnitude (ordinate) over time (abscissa)”), wherein the display of the spatiotemporal information includes a visual representation of a direction of the fluid flow at the one or more user-selected points (Fig. 8 (83), Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”), wherein the visual representation of the direction of the fluid flow comprises (Fig. 8 (83))
As cited above Pelissier discloses the one or more user-selected points conversely Pelissier does not teach a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points, wherein the graph comprises a first axis representing the axial component, a second axis representing the transverse component, and an origin of the velocity vector is located at a position along the first axis and the second axis representing a zero value for the axial component and the transverse component, respectively.
However, Evans discloses a graph of a velocity vector plotting an axial component of the angle of the fluid flow versus a lateral component of the angle of the fluid flow at the one or more […] points (Figures 7, 9, and 10 show ultrasound images with velocity vectors and a color overlay therefore the color legend of figure 8 reproduced below would be displayed to indicate the meaning of each color, as seen in Figure 8 the color legend contains a vector from a selected position and the vector is placed at the center [origin] of the legend to form a graph as shown in Figure 8 reproduced below this allows one to more precisely see the axial velocity value, the transverse velocity value, and the direction of the vector), wherein the graph comprises a first axis representing the axial component, a second axis representing the transverse component, and an origin of the velocity vector is located at a position along the first axis and the second axis representing a zero value for the axial component and the transverse component, respectively (As shown above in Figure 8 the color legend with the vector can be interpreted as a graph which comprises a first axis for the axial component, a second axis for the transverse component and the origin of the vector is located at the zero value for the axial component and the transverse component).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of Pelissier to incorporate the angle direction map of Evans to achieve the same results. One would have motivation to combine because it allows one to see the true direction and the magnitude in two directions of the blood flow to more easily make a diagnosis or view outcomes of a procedure.
Regarding Claim 11, Pelissier and Evans disclose all the elements of the claimed invention as cited in claim 10.
Pelissier further discloses wherein the ultrasound imaging apparatus is provided by an ultrasound diagnostic system including the display and the processor (Para [0042] – “FIG. 2 shows a vector Doppler ultrasound system 20 according to an example embodiment. System 20 comprises a controller 21 connected to an ultrasound transducer 22, a display 23, and a user input device 24”), and wherein the ultrasound diagnostic system is configured to generate and update the image in real-time while ultrasonically imaging the bodily structure (Para [0115] – “In some embodiments, marker 83 represents the real-time current true velocity vector and plots 84 and 86 are scrolling graphs.”, Para [0081] – “A B-mode image over which graphical velocity information is overlaid may be updated continually. In some embodiments, the B-mode image is updated at the same rate as the graphical velocity information”, therefore the image is updated in real-time).
Regarding Claim 16, Pelissier and Evans disclose all the elements of the claimed invention as cited in claim 10.
Pelissier further discloses wherein the processor is configured to cause the display unit to display, as the spatiotemporal information, a graph of the at least one of the magnitude and the angle of the fluid flow at the one or more user-selected points as a function of time (Fig. 8 (84), (86), Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”, Para [0068] –“ In some embodiments the true velocity vector is generated continually and display 40 is updated in real-time to show the changing magnitude and orientation of the measured blood flow”, Para [0073] – “Users may choose to measure blood flow velocity in different sample volumes by moving cursors 46 to various locations on B-mode image 44”).
Regarding Claim 17, Pelissier and Evans disclose all the elements of the claimed invention as cited in claim 10.
Pelissier further discloses wherein the visual representation is configured to dynamically update to reflect temporal changes in the direction of the fluid flow (Para [0078] – “In some embodiments, time-persistence is applied to displayed vector-markers so that time-varying characteristics of the blood flow may be perceived”).
Regarding Claim 19, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 10.
Pelissier further discloses wherein the vector flow data further comprises elevational velocity components of the fluid, and wherein the processor is configured to generate a three dimensional (3D) image of the ultrasound data overlaid with a graphical representation of a 3D velocity vector field. (Para [0150] – “In embodiments that provide three-dimensional imaging, the cross-section of a vessel may be determined from images and the determined cross-section used to calculate volumetric and/or mass blood flow.”, therefore three dimensional imaging may be used, Para [0059] – “A velocity estimate in three-dimensional space may be constructed from three or more different velocity components using known approaches”, Para [0255] – [0259] – “As will be apparent to those skilled in the art in the light of the foregoing disclosure, many alterations and modifications are possible in the practice of this invention without departing from the spirit or scope thereof. For example:  Embodiments described in two-dimensional terms may be extended to apply to three-dimensional vector Doppler data.”, Para [0115] – “The top portion of display 80 includes a graphical marker 83 indicating instantaneous blood flow velocity magnitude and angle overlaid on a B-mode image 82”).
Regarding Claim 20, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 1.
Pelissier further discloses further comprising acquiring the ultrasound data from a transducer array, a non-transitory computer readable medium, or a combination thereof ([0074] – “the ultrasound probe used to acquire image 44…the geometry of probe transducer elements”, if there are multiple elements there would be an array).
Claims 6, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US20110196237) and Evans et al. NPL 2011 (“Ultrasonic colour Doppler imaging”) as applied to claims 1 and 10 above, and further in view of Angelelli et al. NPL 2014 (“Live ultrasound-based particle visualization of blood flow in the heart”).
Regarding Claim 6, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 1.
	Conversely Pelissier does not teach wherein the graphical representation of the vector field data is a pathlet-based graphical representation of the vector field.
	However, Angelelli et al. hereinafter Angelelli discloses wherein the graphical representation of the vector field data is a pathlet-based graphical representation of the vector field (Pg. 13 Figure 1 description -  “Figure 1: An instant of the systolic phase in a neonate with a perimembranous ventricular septal defect, visualized using color Doppler (left), arrow plot (center), and pathlets (right). The pathlets-based visualization is more effective during playback”).
Pelissier and Angelelli are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical representation of vector field data Pelissier to incorporate the pathlet-based representation of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Angelelli - Pg. 13 Figure 1 description).
Regarding Claim 7, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 1.
Conversely Pelissier does not teach wherein the graphical representation of the vector field data includes a vector map comprising a flow mask layer delineating a sub-region corresponding to the vector field data, and further comprising a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region.
However, Angelelli discloses wherein the graphical representation of the vector field data includes a vector map (Fig. 1 reproduced below - arrow plot (center) and pathlets-based visualization (right), Pg. 14 left col. Para. 3 – “The main contribution of this paper is a new, fully integrated and GPU based real-time solution that is capable of extracting and visualizing 2D vector blood flow velocities, instantaneous flow information, and trajectories by means of an integration-based flow visualization. The components of our solution have been carefully tailored for running on the GPU, and for doing so in an efficient manner that allows real-time processing of input ultrasound data. This approach also provides an improved descriptive pathlets-based visualization”, therefore the pathlets-based visualization includes a vector map) comprising a flow mask layer delineating a sub-region corresponding to the vector field data (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, therefore the segmented sub-region is interpreted as a flow mask), and further comprising a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region (As shown below in Figure 1 the pathlets view has partial trajectories at the boundaries of the sub-region).

    PNG
    media_image3.png
    333
    706
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical representation of Pelissier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Angelelli - Pg. 13 Figure 1 description).
Regarding Claim 12, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 10.
	Conversely Pelissier does not teach wherein the processor is configured to generate a pathlet-based graphical representation of the vector field data.
	However, Angelelli discloses wherein the processor is configured to (Pg.15 right col. Para. 1 – “To best describe our method for the live visualization of blood flow, it is convenient to illustrate it as a pipelined processing chain. Each stage of the pipeline is executed on the GPU”) generate a pathlet-based graphical representation of the vector field data (Pg. 13 Figure 1 description -  “Figure 1: An instant of the systolic phase in a neonate with a perimembranous ventricular septal defect, visualized using color Doppler (left), arrow plot (center), and pathlets (right). The pathlets-based visualization is more effective during playback”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical representation of Pelissier to incorporate the pathlet-based representation of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Angelelli - Pg. 13 Figure 1 description).
Regarding Claim 13, Pelissier and Evans disclose all the elements of the claimed invention as cited above in claim 10.
Conversely Pelissier does not teach wherein the graphical representation of the vector field data comprises a vector map including a flow mask layer defining a sub-region corresponding to the vector field data and a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region.
However, Angelelli discloses wherein the graphical representation of the vector field data comprises a vector map (Fig. 1 reproduced below - arrow plot (center) and pathlets-based visualization (right), Pg. 14 left col. Para. 3 – “The main contribution of this paper is a new, fully integrated and GPU based real-time solution that is capable of extracting and visualizing 2D vector blood flow velocities, instantaneous flow information, and trajectories by means of an integration-based flow visualization. The components of our solution have been carefully tailored for running on the GPU, and for doing so in an efficient manner that allows real-time processing of input ultrasound data. This approach also provides an improved descriptive pathlets-based visualization”, therefore the pathlets-based visualization includes a vector map) including a flow mask layer delineating a sub-region corresponding to the vector field data (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, therefore the segmented sub-region is interpreted as a flow mask) and a vector visualization layer illustrating at least partial trajectories of velocity vectors in the sub-region (As shown above in Figure 1 the pathlets view has partial trajectories at the boundaries of the sub-region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the graphical representation of Pelissier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine because “the pathlets-based visualization is more effective during playback, and it can also better convey complex flow structures such as the shunt jet through the septum and the vortices in the right ventricle on the top right of the image” (Angelelli - Pg. 13 Figure 1 description).
Regarding Claim 14, Pelissier, Evans and Angelelli disclose all the elements of the claimed invention as cited above in claims 10 and 13.
Conversely Pelissier does not teach wherein the processor is configured to define the flow mask based on image segmentation, available vector field data, user input, or a combination thereof.
However, Angelelli discloses wherein the processor is configured to (Pg.15 right col. Para. 1 – “To best describe our method for the live visualization of blood flow, it is convenient to illustrate it as a pipelined processing chain. Each stage of the pipeline is executed on the GPU”) define the flow mask based on image segmentation, available vector field data, user input, or a combination thereof (Pg. 16 right col. Para. 1 – “To reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries, a segmentation based on the color flow image data excluding tissue areas with no flow was used to limit the region in which tracking was performed”, as defined in claim 13 flow mask layer is defined as a sub-region corresponding to the vector field data therefore the segmented sub-region is interpreted as a flow mask).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pelissier to incorporate the vector map and the flow mask of Angelelli to achieve the same results. One would have motivation to combine “to reduce the computational burden and prevent tapering the tracking results towards zero at the tissue boundaries” (Angelelli - Pg. 16 right col. Para. 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pelissier (US20110196237), Evans et al. NPL 2011 (“Ultrasonic colour Doppler imaging”) and Angelelli et al. NPL 2014 (“Live ultrasound-based particle visualization of blood flow in the heart”) as applied to claim 14 above, and further in view of Moshavegh (US20180064421).
Regarding Claim 15, Pelissier, Evans, and Angelelli disclose all the elements of the claimed invention as cited above in claims 10, 13, and 14.
Conversely Pelissier, Evans, and Angelelli do not teach wherein the processor is configured to dynamically update the flow mask in subsequent image frames based on temporal variations of the available vector field data in corresponding vector flow frames.
However Moshavegh discloses wherein the processor is configured to dynamically update the flow mask in subsequent image frames based on temporal variations of the available vector field data in corresponding vector flow frames (Abstract – “The system further includes a segmentation processor configured to segment the tubular object from the image based on a combination of both the vector flow imaging data and the image, wherein a resulting segmentation extends from wall-to-wall of the tubular object. The system further includes a display configured to display the image with the segmentation and the vector flow imaging data superimposed thereover, with the vector flow imaging data extending from wall-to-wall within the tubular object”, therefore the segmentation is forming a mask to mask out data outside of the tubular object, Para [0048] – “To refine parts of the segmentation that does not follow the actual vessel boundaries, a few neighboring frames in time are considered.” Therefore, the segmentation process is performed on every frame in time and co-registration is used to refine the segmentation).
Pelissier and Moshavegh are both analogous arts considering they are both in the field of vector flow imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pelissier to incorporate the flow mask of Moshavegh to achieve the same results. One would have motivation to combine because “the segmentation can be utilized at least for adaptively adjusting/optimizing a PRF and/or echo cancelling during imaging based on the flow rate determined with the VFI data and the wall-to-wall segmentation and/or determine flow measurements such as peak systolic velocity (PSV), a largest vessel diameter (Dmax), volume flow, etc. based on the VFI data and the wall-to-wall segmentation” (Moshavegh - Para [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/               Primary Examiner, Art Unit 3793